                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION




  ROBERT MYERS,
                                                   CV 17- 157- M- DLC- JCL
                       Plaintiff,

        vs.                                          ORDER

  SHAUN R. THOMPSON (in his
  personal capacity), JONG. MOOG (in
  his personal capacity), MITCHELL D.
  HILL (in his personal capacity),
  JEFFREY H. LANGTON, HEATHER
  L. McGUYER (a/k/a Heather L.
  Portner and Heather Warila Portner),
  AMY SCOTT SMITH, and DOES I-
  I 0,

                       Defendants.

      Before the Court is Plaintiff Robert Myers' objection to a non-dispositive

order of United States Magistrate Judge Jeremiah C. Lynch awarding attorneys'

fees to Defendants. Characteristically, Myers' objection ignores the legal

standards and logical progression from analysis to conclusion and simply provides

the Court with yet another reiteration of his meritless arguments. The Court

reviews for clear error when a party objects to a non-dispositive order of a

magistrate judge. Grimes v. City and County ofSan Francisco, 951 F.2d 236, 241

(9th Cir. 1991). This Court must defer to the magistrate's order unless it is clearly

                                         - 1-
erroneous or contrary to law. Id. Myers' objection wholly fails to show clear error

in this instance. Accordingly,

      IT IS ORDERED that Plaintiffs Objection (Doc. 67) is OVERRULED.

      DATED this 24.fftday of April, 2019.




                                             Dana L. Christensen, Chief Judge
                                             United States District Court




                                       -2-
